Citation Nr: 0612839	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to January 23, 2004, 
for the assignment of a 50 percent rating for cerebral 
concussion with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 through 
March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The June 2004 decision granted the veteran an 
increased the rating for cerebral concussion with headaches 
from 10 percent to 50 percent, effective from January 23, 
2004.  The veteran thereafter claimed he was entitled to a 50 
percent rating for his cerebral concussion with headaches 
prior to January 23, 2004.  

The Board recognizes that this is a combat veteran and that 
this veteran was awarded the Purple Heart Medal, the Combat 
Infantryman Badge, and the Vietnam Service Medal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to an effective date prior 
to January 23, 2004 for the grant of a 50 percent evaluation 
for service-connected cerebral concussion.  

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the instant case, the RO received the veteran's claim for 
an increased rating for his service-connected cerebral 
concussion with headaches on January 23, 2004.  The record 
reveals that the veteran was not provided VCAA notice with 
respect to his claim for an increased rating.  A June 2004 
rating decision granted the veteran's claim for an increased 
rating and evaluated the veteran's disability at 50 percent, 
effective January 23, 2004.  In July 2004, the veteran 
submitted a notice of disagreement with the rating decision 
and asserted that his effective date for the 50 percent 
rating should be extended back to May 1966, the date of the 
original grant of service connection for cerebral concussion.

Subsequent to reviewing the veteran's claim, the RO should 
have sent out the notice required under the VCAA, informing 
the veteran and/or his representative of what evidence was 
necessary to substantiate the veteran's claim, what evidence 
the veteran should provide to the VA, what evidence the VA 
would attempt to obtain on the veteran's behalf, and that the 
veteran should submit all evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the RO did not issue any such notification to the veteran 
regarding his claim for an earlier effective date. 

Accordingly, the case is REMANDED for the following action:

The AMC should ensure that all VCAA notice 
obligations have been satisfied in accordance 
with the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and any 
other applicable legal precedent, relative to 
the veteran's claim for an earlier effective 
date.  This must include informing the 
appellant of the information and evidence 
necessary to substantiate his claim, notice of 
which evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, as well as 
notice that he should provide any evidence in 
his possession that pertains to the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).







